Case 5:17-cv-01254-EEF-MLH Document 29 Filed 11/20/20 Page 1 of 2 PageID #: 172




                          UNITED STATES DISTRICT JUDGE

                   FOR THE WESTERN DISTRICT OF LOUISIANA

                                SHREVEPORT DIVISION

 QUINTEN M. MORAN                                   CIVIL ACTION NO. 17-1254-P

 VERSUS                                             JUDGE FOOTE

 JAMES M. LEBLANC, ET AL.                           MAGISTRATE JUDGE HORNSBY

                                        JUDGMENT

        For the reasons stated in the Report and Recommendation of the Magistrate Judge

 previously filed herein, and after an independent review of the record, including written

 objections filed by Plaintiff, and determining that the findings are correct under the

 applicable law;

        IT IS ORDERED that Plaintiff's civil rights claims seeking monetary, declaratory,

 and injunctive relief for his allegedly unconstitutional disciplinary board convictions and

 sentences be DISMISSED WITH PREJUDICE as frivolous under 28 U.S.C. § 1915(e)

 until such time as the Heck conditions are met. IT IS FURTHER ORDERED that his

 civil rights claims regarding false disciplinary reports, denial of due process, verbal threats

 and harassment, property, classification, the administrative remedy procedure, and

 conditions of confinement be DISMISSED WITH PREJUDICE as frivolous under 28

 U.S.C. § 1915(e).

        Plaintiff objects to the Report and Recommendation on the grounds that it does not

 address his claim that the actions he alleges in his complaint were undertaken by prison

 officials as “retaliatory punishment for opposing the mistreatment of other prisoners.”
Case 5:17-cv-01254-EEF-MLH Document 29 Filed 11/20/20 Page 2 of 2 PageID #: 173




 Record Document 28 at 3. To state a claim for retaliation under 42 U.S.C. § 1983, a Plaintiff

 must allege retaliation for the exercise of a constitutional right. Woods v. Smith, 60 F.3d

 1161, 1165 (5th Cir. 1995). In this case, Plaintiff has not identified a constitutional right he

 was exercising that led to the alleged retaliation and, therefore, he has not stated a

 cognizable retaliation claim.

        THUS DONE AND SIGNED, in chambers, in Shreveport, Louisiana, on this 20th

 day of November, 2020.



                                             ______________________________________
                                                   ELIZABETH ERNY FOOTE
                                                UNITED STATES DISTRICT JUDGE
